Exhibit 10.1
 
RETAIL OPPORTUNITY INVESTMENTS CORP.
 


 
April 2, 2012
Richard A. Baker
Conyers Farm
Two Ashfields Lane
Greenwich, Connecticut 06831


 
Dear Richard:
 
You previously entered into a letter agreement with NRDC Acquisition Corp. (the
predecessor to Retail Opportunity Investments Corp., as referred to herein, the
“Company”), dated October 20, 2009 (the “Prior Agreement”).  Pursuant to the
Prior Agreement, you were engaged to serve as the Executive Chairman of the
Board of the Directors of the Company (the "Board") through October 19, 2012
(the Prior Agreement Term Expiration Date").  This letter agreement (the
“Agreement”) serves to amend and supersede the Prior Agreement, and sets forth
all the terms and conditions of your continued service with the Company,
effective immediately following the Company's conclusion of the 2012 Annual
Stockholders Meeting (the “Commencement Date”).
 
1.           Transition in Role:  Beginning on the Commencement Date, you shall
transition from Executive Chairman of the Board of the Company to non-executive
Chairman of the Board.  You will continue to serve in such role until October
20, 2015 (the “Initial Term”), unless you are not reelected as a director of the
Company or your service as Chairman of Board is discontinued by the Board or by
you prior to the end of the Initial Term.  Your service in such role may
continue after the Initial Term for any period, if any, determined by the Board
and agreed to by you.  Upon the termination of your service as non-Executive
Chairman, you shall have no further rights hereunder except as may otherwise be
expressly provided herein.
 
2.           Duties:  You shall dedicate such time as is necessary to perform
all attendant duties, including, but not limited to (i) chairing meetings of the
Board, (ii) ensuring that the Company abides by its bylaws and established
policies, (iii) representing the Company to other organizations, the media and
the public at large, (iv) in collaboration with the Chief Executive Officer of
the Company, developing agendas for all meetings of the Board, (v) reporting
periodically to the Board, (vi) receiving reports from all officers and
committees and (vii) performing such other duties and exercising such other
powers as shall from time to time be assigned to you by the Board.  In addition,
the covenant you made in paragraph 2 of the Prior Agreement to first offer any
retail property located in the United States that you may discover or become
aware of to the Company prior to taking any interest in such property directly
or indirectly for your own account or offering such property to any other
person, or entity in which you may have a direct or indirect interest shall
remain in effect until the Prior Agreement Termination Date.
 
3.           Annual Base Compensation:  During the Initial Term, subject to the
last sentence of this paragraph, you shall receive for the period beginning on
the Commencement Date and ending on the Prior Agreement Termination Date, annual
base compensation at an annualized rate of $375,000; thereafter, at an
annualized rate of $275,000, subject to annual review and upward adjustment in
the Board’s discretion.  However, your right to receive annual base compensation
shall terminate on the date that you cease to
 
 
 

--------------------------------------------------------------------------------

 
serve as non-Executive Chairman, unless such termination results from a decision
taken by the Board without your approval to discontinue your service.
 
4.           Annual Bonus:  For each fiscal year of the Company ending during
the Initial Term, you shall be eligible to receive an annual bonus of an amount
and on such terms to be determined in the sole discretion of the compensation
committee of the Board, and as otherwise approved and ratified by the
independent directors of the Board.  Such annual bonus shall be based on both
your performance and the performance of the Company.  Each annual bonus shall be
paid in the fiscal year following the year for which such bonus is awarded.
 
5.           Equity Compensation:  For each fiscal year of the Company ending
during the Initial Term, you  shall be eligible to receive equity-based
compensation awards, at the sole discretion of the compensation committee of the
Board, under the Company’s Equity Incentive Plan.
 
6.           Expenses:  The Company will pay or reimburse you for all ordinary
and reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by you in the performance of your duties for the Company;
provided that you submit proof of such expenses, with the properly completed
forms as prescribed from time to time by the Company in accordance with the
Company’s policies, plans and/or programs.  You shall additionally be eligible
to receive an annual travel allowance determined annually by the compensation
committee of the Board in consultation with you.  Such travel allowance shall be
used solely for conducting business on behalf of the Company.
 
7.           Restrictive Covenants:
 
(a)            By and in consideration of the compensation and benefits to be
provided by the Company, and further in consideration of your exposure to the
proprietary information of the Company, you covenant and agree that, during the
period commencing on the date hereof and ending one (1) year following the date
upon which you shall cease to be performing services for the Company and its
affiliates (the “Restricted Period”), you shall not become a senior executive
officer of a U.S. based, publicly-traded, necessity based, retail real estate
investment trust (“REIT”). However, if there is a failure to pay amounts due to
you hereunder (unless otherwise consented to by you) when due, then the
restrictions in this Section 7(a) shall not apply.  Notwithstanding the
foregoing, the event described in the preceding sentence shall not be deemed to
exist unless notice of termination on account thereof is given by you no later
than 30 days after the time at which the purported event first occurs or arises,
and the Company shall have 30 days from the date notice of such a termination is
given to cure such event and, if the Company does so, such event shall not be
deemed to have occurred.  For the avoidance of doubt, the covenants set forth in
this Section 7(a) will not apply following your termination as Chairman of the
Board if such termination results from a decision taken by the Board without
your approval to discontinue your service.
 
(b)           During and after the Restricted Period, you shall keep secret and
retain in strictest confidence, and shall not use for your benefit or the
benefit of others, except in connection with the business and affairs of the
Company and its affiliates, all non-public confidential matters relating to the
Company’s business and the business of any of its affiliates and to the Company
and any of its affiliates, which you learned heretofore or hereafter directly or
indirectly from the Company or any of its affiliates (the “Confidential Company
Information”), and shall not disclose such Confidential Company Information to
anyone outside of the Company except with the Company’s express written consent
and except for Confidential Company Information which is at the time of receipt
or thereafter becomes publicly known through no wrongful act of your own or is
received from a third party not under an obligation to keep such information
confidential and without breach of this Agreement.  Notwithstanding
 
 
 

--------------------------------------------------------------------------------

 
the foregoing, you may disclose Confidential Company Information to your
attorneys (for the purpose of seeking legal advice), to your accountants (for
the purposes of seeking professional advice), to your immediate family members
whom you agree will not divulge such information to any other party, and in
response to a subpoena; court, regulatory, or arbitral order; or other valid
legal process.
 
(c)           During the Restricted Period, you shall not, without the Company’s
prior written consent, directly or indirectly, (i) solicit or encourage to leave
the employment or other service of the Company, or any of its affiliates, any
employee, agent or independent contractor thereof or (ii) hire (on your behalf
or on behalf of any other person or entity) any employee who has left the
employment of the Company or any of its affiliates within the one-year period
which follows the termination of such employee’s employment with the Company and
its affiliates.
 
(d)            All memoranda, notes, lists, records, property and any other
tangible product and documents (and all copies thereof), whether visually
perceptible, machine-readable or otherwise, made, produced or compiled by you or
made available to you containing Confidential Company Information (i) shall at
all times be the property of the Company (and, as applicable, any affiliates)
and shall be delivered to the Company at any time upon its request, and (ii)
upon your termination of service, shall be immediately returned to the
Company.  This section shall not apply to materials that you possessed prior to
your business relationship with the Company, your personal effects and
documents, and to materials prepared by you for the purposes of seeking legal or
other professional advice.
 
(e)            During the Restricted Period, neither the Company nor you shall
publish any statement or make any statement under circumstances reasonably
likely to become public that (i) with respect to statements by you, is critical
of the Company or any of its affiliates, or in any way otherwise maligning the
business or reputation of the Company or any of its affiliates or (ii) with
respect to statements by the Company, is critical of you or in any way otherwise
maligning your reputation, in either of the foregoing instances unless otherwise
required by applicable law or regulation or by judicial order.
 
8.           Duration and Scope of Covenants:  If any court or other
decision-maker of competent jurisdiction determines that any of the covenants
contained in Section 7 of this Agreement, or any part thereof, is unenforceable
because of the duration or geographical scope of such provision, then the
duration or scope of such provision, as the case may be, shall be reduced so
that such provision becomes enforceable and, in its reduced form, such provision
shall then be enforceable and shall be enforced.
 
9.           Enforceability; Jurisdiction; Arbitration:
 
(a)           The Company and you intend to and hereby confer jurisdiction to
enforce the restrictive covenants set forth in Section 7 upon the courts of any
jurisdiction within the geographical scope of the restrictive covenants.  If the
courts of any one or more of such jurisdictions hold the restrictive covenants
wholly unenforceable by reason of breadth of scope or otherwise it is the
intention of the Company and you that such determination not bar or in any way
affect the Company’s right, or the right of any of its affiliates, to the relief
provided above in the courts of any other jurisdiction within the geographical
scope of such restrictive covenants, as to breaches of such restrictive
covenants in such other respective jurisdictions, such restrictive covenants as
they relate to each jurisdiction’s being, for this purpose, severable, diverse
and independent covenants, subject, where appropriate, to the doctrine of res
judicata.  The parties hereby agree to waive any right to a trial by jury for
any and all disputes hereunder (whether or not relating to the restricted
covenants).
 
(b)           Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement (other than a controversy or claim
arising under Section 7, to the extent necessary for the
 
 
 

--------------------------------------------------------------------------------

 
Company (or its affiliates, where applicable) to avail itself of the equitable
rights and remedies) that is not resolved by you and the Company (or its
affiliates, where applicable) shall be submitted to arbitration in New York, New
York in accordance with New York law and the employment arbitration rules and
procedures of the American Arbitration Association, before an arbitrator
experienced in employment disputes who is licensed to practice law in the State
of New York.  The determination of the arbitrator(s) shall be conclusive and
binding on the Company (or its affiliates, where applicable) and you and
judgment may be entered on the arbitrator(s)’ award in any court having
jurisdiction.
 
10.           Indemnification:  The Company will (together with other officers
and directors) indemnify you for any actions taken or omissions made within the
scope of your service to the fullest extent provided under the Company’s bylaws,
operating agreements, and directors and officers liability insurance (which the
Company agrees to maintain throughout the duration of this Agreement), with
coverage in such amounts as are generally provided by similarly situated
corporations in the U.S. based, publicly-traded, necessity based, retail REIT
business.
 
11.           Miscellaneous:  The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding the Company, in its
discretion, may deem to be required by law.  Neither this Agreement nor any
right, duty or obligation hereunder shall be assignable or delegable by you or
the Company; provided that, in the event of a merger, consolidation or other
business combination in which any business entity acquires, directly or
indirectly, all or substantially all of the stock or assets of the Company or to
which the Company transfers all or substantially all of its assets, the Company
may assign, delegate or transfer this Agreement and the Company's rights and
obligations hereunder to such business entity.  This letter contains the entire
agreement between you and the Company with respect to the subject matter hereof,
and (except as otherwise provided herein) supersedes all prior agreements,
written or oral, with respect thereto.
 
Please indicate your acknowledgement of the foregoing by executing the enclosed
copy of this letter and returning it to me.  We are looking forward to working
with you.
 


 
 
 
 
Best regards,
 
RETAIL OPPORTUNITY INVESTMENTS CORP.
 


 
By:  /s/Stuart A. Tanz
       Name: Stuart A. Tanz
       Title: President and Chief Executive Officer


 


 


 
Acknowledged: /s/Richard A. Baker
Richard A. Baker